                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                               CENTRAL DIVISION


WAUKEEN JOHNSON                                                                 PLAINTIFF


v.                                No: 4:20-cv-00146 JM


MARSHALL, et al.                                                             DEFENDANTS


                                       JUDGMENT

       Pursuant to the order filed this date, judgment is entered dismissing this case without

prejudice.

       DATED this 19th day of March, 2020.


                                                   UNITED STATES DISTRICT JUDGE
